Deen, Presiding Judge.
The appellant, G. Wayne Taylor, commenced this action against the appellees, Harris Blackwood and WALB-TV, Inc., alleging that he had been defamed in a television broadcast at 6:00 p.m. and 11:00 p.m. on March 10, 1982. He filed his complaint on the morning of March 10, 1983. The appellees moved for judgment on the pleadings, asserting that the appellant’s action was barred by the statute of limitations, and the trial court granted that motion and dismissed the complaint. This appeal followed.
OCGA § 9-3-33 provides that actions for injuries to the reputation “shall be brought within one year after the right of action accrues ...” Under the previous rulings of the Supreme Court and this court, concerning the running of limitation periods, the appellant’s action filed on March 10, 1983, for an injury to reputation which occurred on March 10, 1982, was barred by the statute of limitations. Reese v. Henderson, 156 Ga. App. 809 (275 SE2d 664) (1980); Smith v. Farless, 158 Ga. App. 700 (282 SE2d 179) (1981); see also Allstate Ins. Co. v. Stephens, 239 Ga. 717 (238 SE2d 382) (1977), reversing Allstate Ins. Co. v. Stephens, 140 Ga. App. 720 (231 SE2d 470) (1976). The appellant’s contention that his complaint was filed hours before an actual year had passed from the accrual of the cause of action has previously been heard and rejected by this court. Reese v. Henderson, supra; Dowling v. Lester, 74 Ga. App. 290 (39 SE2d 576) (1946). Accordingly, the trial court properly dismissed the complaint.

Judgment affirmed.


McMurray, C. J., and Sognier, J., concur.